Citation Nr: 0430394	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1972.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by occasional nightmares, sleep 
impairment, depression, isolation, suspiciousness, and some 
difficulty in establishing and maintaining effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in January 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are not on file, however 
his VA treatment records have been associated with the claims 
file.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case, and a supplemental statement of 
the case, what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was given VA examinations in August 2002 and 
September 2003, and is currently being treated for PTSD at 
his local VA facility.  Thus, VA's duty to assist has been 
fulfilled.

VA did not specifically ask for all evidence in the veteran's 
possession.  However, by failing to reply to requests for 
information about any additional evidence not of record, the 
veteran has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the veteran simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

According to the medical evidence of record, the veteran 
began seeking treatment for PTSD from his local VA hospital 
in October 2001.  Treatment notes from October 2001 to June 
2002 indicate that the veteran also sought treatment for 
alcoholism.  While an inpatient in the VA's PTSD unit, the 
veteran was observed as sleeping quietly most nights for four 
to five uninterrupted hours at a time.  The veteran 
complained of "some nights of dreams and nightmares, but 
[did] not voice this to the night staff at the time."  The 
veteran was observed interacting easily with staff, "but at 
times [made] statements that [were] disconnected."  The 
veteran was noted to joke "easily" with staff, and that he 
was appropriate.  The veteran did not appear to have any one 
friend in the unit and was later observed "spending evenings 
more relaxed lately and initiating more interactions with 
staff and peers."  He appeared less anxious.

At the veteran's intake into the PTSD unit in October 2001, 
he reported his "serious" problems as emotional numbness, 
survival guilt, and distrust of authority figures.  The 
veteran was noted as having "above average" intelligence, 
and that his verbal, written, and abstraction skill scores 
were equivalent at that level.  His "overall cognitive 
functioning" was intact.  Testing did not indicate a formal 
thought disorder, "[The veteran] views the world in a fairly 
conventional manner, typically seeing it as others do.  His 
processing style is to be inclusive, methodical, and given to 
reflection."  It was noted that the veteran's thoughts 
"often turn to his fear of failure and inadequacy."  The 
veteran experienced moderate depression and anxiety that 
varied in intensity.  The examiner observed that the veteran 
"typically [dealt] with feelings via cognitive strategies 
that [enabled] him to maintain some distance from his 
feelings."  Strong feelings were observed as "difficult for 
the veteran to handle."  This, in turn caused the veteran to 
respond by "over-controlling his affect... resulting in an 
emotional numbness that is in itself uncomfortable."  The 
examiner noted that this discomfort manifested in the veteran 
becoming irritable, which caused him to become resentful, and 
by acting out "veiled hostility, and briskness with 
others."  The examiner further discussed the veteran's 
coping skills:

With regards to defenses and coping, 
under benign conditions, the veteran 
employs solid cognitive coping strategies 
and intellectually driven defenses.  
Obsessive-compulsive defensive operations 
are particularly noteworthy.  In 
addition, rationalization and 
externalization of responsibility are 
utilized, particularly when stress 
mounts.  Somatic focusing and conversion 
of affect into somatic concerns is also 
used to handle negative affects.

The veteran reported that his last job had been as the Chief 
Financial Officer of a manufacturing company, which went out 
of business in February 1998.  The veteran stated that he had 
not worked since that time, although he had tried to find 
other jobs, but had been "turned down."  He denied suicidal 
thoughts or attempts, and also denied a history of homicidal 
thoughts.  The veteran did, however, "admit to not caring 
whether he lived or died at times in his life."

The veteran was first diagnosed with PTSD, provisionally, in 
October 2001.  At the veteran's October 2001 intake, his 
Global Assessment of Functioning (GAF) was assigned at 54.  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score of 51 to 60 indicates moderate 
symptoms such as flat affect, circumstantial speech, and 
occasional panic attacks.  A score in this 51 to 60 range 
could also indicate moderate difficulty in social or 
occupational functioning such as few friends and conflicts 
with co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

The veteran was observed to socially isolate and, although 
appearing to have recreation skills and knowledge, showed 
little interest in leisure activities.  The veteran stated 
that he had "no relationships with other people," however, 
"he is able to be around family and out in public."  The 
examiner noted that the veteran's attention span was not 
poor, but that he had poor socialization skills and a limited 
tolerance for social interaction.  The examiner noted that 
the veteran did not have disorganized thinking or 
disorganized task-related behaviors.  The veteran expressed 
that his goals were to receive "aid with nightmares and the 
helplessness I feel during these events.  Relief from the 
stressful events I have experienced.  To participate in an 
aftercare program that enables me to understand my feelings 
and maybe help others."  The examiner noted that there were 
"no special treatment issues noted," and, "no Social Work 
intervention indicated at this time."


In November 2001, the veteran reported that his stressors 
were related to his experiences in Thailand, the western part 
of North Vietnam, and Cambodia.  He reported that he replaced 
air crews that were shot down, and that his "job was to 
rescue and or recover downed air crews."  The veteran's 
service records indicate that he served two consecutive tours 
of duty overseas and is a combat veteran.

The veteran reported to the VA examiner that he did not grow 
up in a close family and that he was not in close contact 
with his two adult children.  The veteran was divorced, and 
noted that he was in regular contact with his mother and an 
uncle.  The examiner noted, "[The veteran] is alert, well 
oriented, cooperative, able to express himself well, and 
interested in this program.  He seems to be relaxing more 
since admission and is getting along well with other 
veterans."

In January 2002, the veteran reported that he preferred to 
work with others, and that he considered himself to be 
"pretty sociable."  He stated that he felt supported by his 
friends and family, and that he easily made friends and got 
along with others.  He reported that his mood "varied" 
among "good, depressed, angry, agitated, tense, happy, 
etc."  The veteran reported that he dealt with his feelings 
by either suppressing them or drinking, however, he stated he 
did not experience "a lot of anxiety."  The veteran 
reported that he did not have difficulties making decisions, 
solving problems, or following directions.  The veteran 
expressed that he liked himself and believed that others 
liked him.  He reported that he had "moderate" self-esteem, 
and did not have difficulties with his thinking.  He further 
reported that he could identify and understand his emotions.  
The veteran stated that he did not become easily frustrated, 
but when frustrated, he described the level of frustration as 
"moderate."

The veteran reported frequent recollections about his service 
years stating, some are "unpleasant" and some are not, and 
"some are wanted and some are not."  The veteran reported 
frequently dreaming about Vietnam, "these dreams are often 
unpleasant, but [the veteran did] not describe them as 
nightmares."  The veteran reported no difficulties falling 
asleep, but indicated he would get up "at least two times 
during the night, and sometimes [had] difficulty getting back 
to sleep."  He reported that after a bad dream, "it [could] 
be a little more difficult to fall back to sleep, but he 
[was] usually able to do so."  The veteran did not report 
flashbacks, however, scrapbooks, certain clothing, and 
certain conversations would trigger memories of Vietnam.  The 
veteran indicated that he attempted to avoid some thoughts, 
feelings, and conversations about his service.  He denied any 
current problems with anger.  The examiner noted that the 
veteran was "generally courteous and polite to other 
people."  The veteran indicated that his level of 
concentration varied, but that he did not believe that he 
startled more than the average person.

The veteran reported that he had entered college before his 
time in service, but that he did not "take it seriously."  
After he separated from service, he returned to college and 
was reportedly proud to graduate Phi Beta Kappa with a degree 
in accounting.  The veteran reported that he had had five 
jobs since separation from service in 1972:  tending bar 
while attending college; as a purchasing manager for a 
company; in a Certified Public Account's office; as an 
accountant for an oil company; and then as an accountant for 
two different manufacturing companies.  The veteran has had 
reportedly five or six "driving under the influence" 
charges, but reported no recent legal problems.

The examiner observed no fidgeting, restlessness, involuntary 
muscle movements, or distractibility in the veteran.  The 
veteran's speech was "rapid, but within the range of 
normal."  Speech volume was normal and articulation was 
good.  The veteran had good eye contact, and reported no 
hallucinations or perceptual distortions.  He was alert and 
oriented with a good fund of knowledge.  The veteran appeared 
to have immediate recall and recent and remote memory were 
satisfactory.  Concentration was noted as above average and, 
"thoughts are clear and understandable; no bizarre thought 
content or delusions."  The veteran's abstract thinking was 
good with proverbs and similarities.  He was without deficits 
in gross problem solving or judgment in hypothetical 
situations.  The veteran's affect was noted as "varied and 
appropriate; he is mild-moderately anxious."  The veteran 
was diagnosed with PTSD, chronic, and was again assigned a 
GAF score of 54.

In May 2002, service connection for PTSD was granted, which 
was evaluated as 30 percent disabling from November 2001.  A 
30 percent disability rating for PTSD contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

As stated in the veteran's December 2002 notice of 
disagreement, after having read the regulations for assigning 
disability evaluations for PTSD, the veteran believes that 
his PTSD warrants a "higher percentage if not total" 
disability rating.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  A 100 percent evaluation for PTSD 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent 
evaluation for PTSD is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

In June 2002, the veteran reported that his mood was slightly 
depressed and that he had a lack of interests and irregular 
sleep.  He was observed to be alert and oriented, and his 
affect was "generally consistent with his typical 
presentation."  Grooming and hygiene were adequate, his rate 
of speech was within normal limits, and his thought processes 
were found to be on-topic.  The examiner reported, "Please 
note that [the veteran] regularly denies suicide/homicide 
ideation and did so at this session as well."  The veteran 
was still experiencing occupational problems.  He was 
assigned a GAF score of 50.  A GAF score of 41 to 50 
indicates serious symptoms, such as suicidal ideation and/or 
severe obsessional rituals.  A score in this 41 to 50 range 
could also indicate serious impairment in social or 
occupational functioning, e.g., having no friends and an 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  However, the 
veteran was noted specifically as not having suicidal 
ideation, and there was no mention of any severe obsessional 
rituals.  Moreover, the Board observes that veteran's 
inability to secure a job is not the same as an inability to 
keep a job.

Upon VA examination in August 2002, the examiner noted that 
the veteran's claims file and medical records were available 
for review, however, the initial intake examination from 
October 2001 was not available.  The veteran reported his 
history with alcohol and his treatment for alcoholism, 
indicating that after seven months of sobriety, he had begun 
drinking again.  The veteran reported a difficulty sleeping 
when he wasn't drinking.  The examiner noted that he was not 
"being followed by a psychiatrist, and [was] not taking 
medication for a psychiatric disorder."

The veteran reported that he experienced nightmares about 
Vietnam.  He stated that he lived alone and did not have 
contact with his two grown children, "except for an 
occasional letter...."  The veteran reported that he did 
maintain contact with an uncle, approximately once per month.  
He stated that he isolated himself from people and that he is 
afraid that "something will go wrong" if he was around 
other people for any length of time.  The veteran could not 
identify what might happen.  The veteran reported grocery 
shopping late at night and spending his days watching 
television at home.  In contrast to the veteran's earlier 
treatment reports, he reported experiencing frequent unwanted 
thoughts about his war experiences.  He stated he felt guilty 
about surviving "when other helicopter crews were shot 
down."  He reported that mountains, waterfalls, and diesel 
fuel from trucks triggered memories of Vietnam, and, "he 
often experiences fatigue and nervousness, but can talk 
himself down."

The veteran reported that he had difficulty concentrating and 
completing tasks.  However, the examiner noted that the 
veteran's thought processes and content were normal.  Memory 
appeared intact, and the veteran was oriented to time, place 
and person.  It was noted that the veteran's attitude during 
the interview was cooperative.  Upon testing, the examiner 
recorded that the veteran scored at the mild level for 
clinical depression and noted that the veteran's "only 
severe symptom was self-criticalness."

The examiner assigned a GAF score of 30 to the veteran.  A 
GAF score of 21 to 30 indicates behavior that is considerably 
influenced by delusions or hallucinations, or which is of 
serious impairment in communication or judgment, e.g., 
sometimes incoherent, acts grossly inappropriately, and/or 
with suicidal preoccupation.  A score in this 21 to 30 range 
could also indicate an inability to function in almost all 
areas, e.g., staying in bed all day, without a job, and/or 
without a home or friends.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  Although the 
veteran was still without employment at the time of this 
examination, the Board observes that this examination took 
place less than two months after the previous treatment notes 
were recorded.  Further, the examiner reported that the 
veteran's "symptoms have apparently not changed since the 
last assessment, according to [the veteran's] self-report."  
Additionally, the veteran "denied suicidal or homicidal 
ideation, plan, or intent," and the veteran was without 
delusions or hallucinations, impairment in communication or 
judgment, and there was no reported indication that the 
veteran acted grossly inappropriately.

Upon VA examination in September 2003, the examiner noted 
that the veteran's claims file, service record, and medical 
records "were reviewed in detail."  The examiner summarized 
the veteran's treatment for PTSD and alcoholism, noting that 
he had outpatient substance abuse treatment from December 
2002 to January 2003.  The veteran reported binge drinking on 
the weekends, starting on Friday afternoons, and stopping 
"sometime on Sunday, so that he can dry out and go back to 
work on Tuesday.  He does not work on Monday."  The veteran 
reportedly worked at a library half-days, four days per week.  
The examiner noted that the veteran has had "no gainful 
employment since getting out of the service, other than 
working for the library for which he volunteers."  However, 
this contradicts the employment and occupational aspects of 
the treatment reports and notes discussed above.

The veteran stated that he did not believe his drinking 
aggravated his PTSD.  He reported symptoms largely consistent 
with those noted above, namely, depression, recurrent dreams 
of Vietnam, thoughts of Vietnam triggered by smells of diesel 
fuel, and an inability to sleep through the night without the 
assistance of alcohol.  The veteran also described nocturnal 
panic attacks, "awakening with a startle, sweating, 
palpitations"; however, the examiner noted that the veteran 
had received no treatment for this.  The examiner also noted 
that these panic attacks were not demonstrated during the 
interview.

The mental status examination revealed the veteran to be 
alert and cooperative with good eye contact and without 
diverting his gaze.  The veteran's flow of thought was normal 
with no impairment of thought processes or communication.  
The veteran denied delusions or hallucinations and did not 
exhibit any inappropriate behavior during the interview.  
During this examination, the veteran did report "passive 
suicidal ideation that his fleeting, in that he would just as 
soon be dead at times, but no active suicidal ideation or 
homicidal ideation, intent, or plan.  The veteran was 
oriented to person, place, and time, and showed no memory 
loss or impairment, either short- or long-term.  The examiner 
noted, "He has no obsessive or ritualistic behavior which 
would interfere with the routine activities of daily 
living."  The veteran's rate and flow of speech was 
relevant, logical and normal.  He showed no impaired impulse 
control or its effect on his motivation.

The examiner assigned a GAF score of 53 to the veteran with 
regard to his PTSD, and a GAF score of 71 with regard to the 
veteran's alcohol dependency.  The issue of the veteran's 
alcohol use is not before the Board at this time.  As stated 
above, a GAF score of 51 to 60 indicates moderate symptoms 
such as flat affect, circumstantial speech, and occasional 
panic attacks.  A score in this 51 to 60 range could also 
indicate moderate difficulty in social or occupational 
functioning such as few friends and conflicts with co-
workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM 
DSM-IV, 46-7 (1994).  The examiner recommended that the 
veteran seek treatment for PTSD and alcohol dependency.

The veteran and his representative argue that the GAF score 
of 30 assigned in August 2002 reflects the most appropriate 
description of the veteran's disability picture.  However, 
the objective evidence indicates that the four evaluations 
assigning a GAF score of 50 to 54 (October 2001 VA intake 
examination (GAF of 54); January 2002 evaluation (GAF of 54); 
June 2002 VA examination (GAF of 50); and September 2003 VA 
examination (GAF of 53)) must outweigh the August 2002 GAF 
score of 30.  There is no objective evidence to support this 
August 2002 GAF score, as it was noted in the report that the 
veteran's symptoms were largely unchanged from previous 
evaluations, the veteran's unemployed status was not 
reflective of an inability to keep a job, but rather to 
secure one, and the examiner noted that the initial intake 
examination report was unavailable for review.  As such, the 
combination of the four comprehensive VA evaluations and 
examinations of October 2001, January 2002, June 2002, and 
September 2003 are more probative as to the veteran's current 
condition than the August 2002 assessment.

The veteran's service-connected PTSD is currently rated at 30 
percent disabling.  The veteran contends that a "higher 
percentage if not total" disability rating is warranted.  As 
noted above, a 30 percent disability rating for PTSD 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent evaluation for PTSD is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's PTSD warrant a 30 percent 
evaluation, but no more.  There is no evidence that the 
veteran has had any decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks at his job at the library.  There is evidence of 
depressed mood, anxiety, suspiciousness, occasional panic 
attacks, and chronic sleep impairment, but no evidence of 
memory loss.  There is no evidence to support the next higher 
disability evaluation of 50 percent, such as the veteran 
exhibiting a flattened affect, demonstrating circumstantial, 
circumlocutory, or stereotyped speech, having difficulty in 
understanding complex commands, impairment of memory, or 
impaired judgment and abstract thinking.

Whereas a 30 percent disability rating more closely 
approximates the veteran's disability picture, an initial 
rating in excess of 30 percent is not warranted.  The veteran 
is generally functioning satisfactorily, with routine 
behavior, self-care, and "conversation normal."  He has 
denied suicidal ideation, and obsessional rituals interfering 
with routine activity have not been shown.  Accordingly, an 
initial evaluation in excess of 30 percent for the veteran's 
PTSD is not warranted.

In arriving at the foregoing determination, the Board has 
considered all the evidence of record, including the complete 
medical history of the PTSD, as well as current clinical 
manifestations of the disability, and its effects on the 
veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41 (2004).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this claim is based on the 
assignment of an initial rating for disabilities following an 
initial award of service connection for those disabilities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.

The evidence, as discussed above, supports a rating of 30 
percent, but no higher, for the veteran's PTSD from November 
2001, the date of service connection, to the present.  See 
38 C.F.R. § 3.400 (2004).  Finally, in reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 30 percent for service-
connected PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



